Citation Nr: 0918293	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-15 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for osteoarthritis of the cervical spine.  

2.  Entitlement to a disability rating in excess of 20 
percent for osteoarthritis of the lumbar spine, status post 
L2-S1 laminectomy.  

3.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the thoracic spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from July 1954 to October 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  

The Veteran requested a Board hearing in April 2006.  
However, VA received a written request from the Veteran in 
March 2009 indicating his desire to withdraw his request for 
a hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  As of November 3, 2008, the Veteran's cervical spine 
disorder has been manifested by forward flexion to 15 degrees 
or less due to pain, with neurological manifestations of the 
upper extremities; it is not manifested by unfavorable 
ankylosis of the entire cervical spine or incapacitating 
episodes requiring at least 4 weeks of bed rest during the 
last 12 months.  

2.  Prior to November 3, 2008, the Veteran's cervical spine 
disorder was manifested by forward flexion to 30 degrees; it 
was not manifested by favorable ankylosis of the entire 
cervical spine, limitation of forward flexion of the cervical 
spine to 15 degrees or less, or incapacitating episodes 
requiring at least 4 weeks of bed rest during the last 
12 months.  

3.  The Veteran has neurological manifestations of the upper 
extremities characterized by objective evidence of diminished 
reflexes and mild diminished pain perception over the dorsum 
of the right hand.  

4.  The Veteran's thoracolumbar spinal disability is 
manifested by forward flexion to 30 degrees or less due to 
pain, with neurological manifestations of the lower 
extremities; it is not manifested by ankylosis or 
incapacitating episodes requiring at least 6 weeks of bed 
rest in the last 12 months.  

5.  The Veteran has neurological manifestations of the lower 
extremities characterized by objective evidence of sciatica 
and diminished reflexes. 

6.  The Veteran is already fully compensated for the 
arthritis of his dorsal (thoracic) spine.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for a 
cervical spine disability, as of November 3, 2008, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5237 (2008).  

2.  The criteria for a disability rating in excess of 20 
percent for a cervical spine disability, prior to November 3, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2008).  

3.  The criteria for a disability rating of 10 percent for 
neurological manifestations of the right upper extremity have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.124a, Diagnostic Code 8515 (2008).  

4.  The criteria for a disability rating of 10 percent for 
neurological manifestations of the left upper extremity have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.124a, Diagnostic Code 8515 (2008).  

5.  The criteria for a disability rating of 40 percent for a 
lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5237 (2008).  

6.  The criteria for a disability rating of 10 percent for 
neurological manifestations of the right lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.124a, Diagnostic Code 8520 (2008).  

7.  The criteria for a disability rating of 10 percent for 
neurological manifestations of the left lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.124a, Diagnostic Code 8520 (2008).  

8.  The criteria for a disability rating in excess of 10 
percent for a dorsal (thoracic) spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5237 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in December 2004, prior to the initial RO decision 
that is the subject of this appeal.  The letter informed him 
of what evidence was required to substantiate the claims, of 
the need to show a worsening in his disability, and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and information in his 
possession to the RO.  

The Board recognizes that the December 2004 letter did not 
fully satisfy the requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  However, the Veteran was provided with 
an additional notice letter in October 2008.  This letter 
informed the Veteran of the need to demonstrate an impact on 
his employment and daily life and of the specific rating 
criteria applicable to the Veteran's claim.  While this 
letter was not sent prior to the initial adjudication of the 
claims on appeal, the claim was subsequently readjudicated, 
no prejudice has been alleged, and none is apparent from the 
record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in January 2005 and November 2008, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's private medical records have also been incorporated 
into the evidence of record.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2008).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes:  

A 40 percent rating requires evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; 

A 60 percent rating requires evidence of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  

Note 1: For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in 
effect from September 26, 2003).  

Diagnostic Code 5235 (vertebral fracture or dislocation), 
Diagnostic Code 5236 (sacroiliac injury and weakness), 
Diagnostic Code 5237 (lumbosacral or cervical strain), 
Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 
(spondylolisthesis or segmental instability), Diagnostic Code 
5240 (ankylosis spondylotis), Diagnostic Code 5241 (spinal 
fusion), Diagnostic Code 5242 (degenerative arthritis of the 
spine (see also Diagnostic Code 5003)); Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
following general rating formula for diseases and injuries of 
the spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, favourable 
ankylosis of the entire cervical spine.  

A 40 percent rating requires evidence of unfavourable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favourable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of 
unfavourable ankylosis of the entire thoracolumbar spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees, left and right lateral 
flexion is 0 to 45 degrees, and left and right lateral 
rotation is 0 to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion for the cervical spine is 340 degrees and for the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavourable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favourable 
ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavourable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, rateable on a parity with major joints.  38 
C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, rateable on disturbance of lumbar spine functions.  
Id.  

Diagnostic Code 8515 provides ratings for paralysis of the 
median nerve.  Diagnostic Code 8515 provides that mild 
incomplete paralysis is rated 10 percent disabling on the 
major side and 10 percent on the minor side; moderate 
incomplete paralysis is rated 30 percent disabling on the 
major side and 20 percent on the minor side; and severe 
incomplete paralysis is rated 50 percent disabling on the 
major side and 40 percent on the minor side.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances, is rated 70 percent 
disabling on the major side and 60 percent on the minor side.  

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  

History

The Veteran was originally granted service connection for a 
cervical spine disability in an April 1978 rating decision.  
A noncompensable disability rating was assigned under 
Diagnostic Code 5003, effective from September 11, 1977.  The 
Veteran was assigned a higher disability rating of 10 
percent, for arthritis of the cervical, dorsal (thoracic) and 
lumbar spines, in an August 1981 rating decision, effective 
from August 21, 1978.  In a March 1992 rating decision, the 
Veteran was assigned separate 10 percent disability ratings 
for each segment of the spine.  

The Veteran filed a claim for disability ratings in excess of 
10 percent in October 2004.  The RO assigned separate 
disability ratings of 20 percent for the Veteran's cervical 
and lumbar spine disorders, and continued the 10 percent 
disability rating assigned to the Veteran's thoracic spine.  
The Veteran appealed this decision to the Board in April 
2006, contending that he is entitled to higher disability 
ratings for his cervical, lumbar, and thoracic spine 
disorders.  In November 2008, the RO assigned a temporary 
total disability evaluation for the Veteran's lumbar spine 
disability from May 15, 2006 to August 1, 2006, and a 
temporary total disability evaluation for the Veteran's 
cervical spine disability from October 24, 2006 to January 1, 
2007.  The RO continued the 20 percent disability evaluations 
after these time periods.  

Cervical Spine Disability

The Veteran's cervical spine disability is currently rated as 
20 percent disabling.  The Veteran contends that he is 
entitled to a disability rating in excess of 20 percent, and 
that he is entitled to separate disability ratings for 
radiculopathy of the upper extremities.  The Board finds that 
the evidence of record is at least in equipoise, warranting a 
disability rating of 30 percent for the Veteran's cervical 
spine disability.  Furthermore, the objective evidence of 
record demonstrates that the Veteran is entitled to separate 
disability ratings for neuropathy of the upper extremities.  

The Veteran was afforded VA examination of the cervical spine 
in January 2005.  The examiner noted that the Veteran had 
quite limited range of motion of the cervical spine.  Forward 
flexion was measured to 30 degrees, extension was to 
0 degrees, bilateral lateral flexion was to 15 degrees, left 
rotation was to 35 degrees and right rotation was to 40 
degrees.  There was no discussion of flare-ups or additional 
loss of range of motion due to pain or repetitive use.  The 
examiner reviewed X-rays taken in December 2004, and 
concluded that the Veteran had mild degenerative changes of 
the cervical spine, with narrowing at the C5-6 cervical 
intervertebral space.  The examiner found no evidence of pain 
radiating to the shoulders or down the back.  

The Veteran has also submitted a great deal of private 
medical evidence regarding treatment of his cervical spine.  
According to an October 2006 private treatment note, the 
Veteran had cervical myelopathy.  It was noted that the 
Veteran had brisk reflexes, a positive Romberg test, and 
bilateral grip weakness.  Subsequently, the Veteran underwent 
surgery for his cervical spondylosis with myelopathy on the 
advice of a Dr. A.D.  According to Dr. D, the Veteran was 
suffering from a progressive compression injury of the spinal 
cord that could result in paralysis without decompression and 
stabilization surgery.  

The Veteran was afforded additional VA examination of the 
cervical spine in November 2008.  Range of motion 
measurements were again taken.  The Veteran had forward 
flexion from 0 to 20 degrees (with pain from 5 to 20 
degrees), extension from 0 to 20 degrees (with pain from 5 to 
20 degrees), lateral flexion from 0 to 5 degrees with pain 
bilaterally, and rotation from 0 to 25 degrees bilaterally 
(with pain from 20 to 25 degrees).  The examiner noted that 
there was pain on active and passive motion, with additional 
pain after repetition.  The Veteran also reported flare-ups 
every 2 to 3 days that would last for several hours.  The 
Veteran estimated that he had moderate additional limitation 
of motion during flare-ups.  The examiner also performed 
neurologic testing of the Veteran's upper extremities, and 
concluded that the Veteran had mild diminished pain 
perception over the dorsum of the right hand.  The examiner 
also found evidence of hypoactive reflexes of the bicep 
muscles bilaterally.  

Based on the above evidence, the Board concludes that the 
Veteran is entitled to the next-higher disability rating of 
30 percent for degenerative arthritis of the cervical spine 
as of November 2008.  Where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Under Diagnostic Code 5242, the next-higher 
disability rating of 30 percent is warranted for forward 
flexion of the cervical spine to 15 degrees or less, or, for 
favorable ankylosis of the entire cervical spine.  According 
to the November 2008 VA examination, the Veteran had forward 
flexion to 20 degrees, but could not flex past 5 degrees 
without experiencing pain.  The January 2005 VA examiner 
noted that the Veteran was capable of forward flexion to 30 
degrees, but there was no mention of additional limitation 
due to pain.  

While the Veteran is capable of forward flexion in excess of 
15 degrees, in DeLuca v. Brown, the Court noted that 
functional loss due to pain was an important consideration in 
limitation of motion.  8 Vet. App. 202 (1995); 38 C.F.R. § 
4.40 (2008).  According to the recent VA examination, the 
Veteran experiences pain at just 5 degrees of forward 
flexion.  Therefore, affording the Veteran the full benefit 
of the doubt in light of the DeLuca criteria, the Board finds 
that the Veteran is entitled to a disability rating of 30 
percent for his cervical spine disability as of November 3, 
2008.  A disability rating in excess of 20 percent is not 
warranted prior to this date, as the evidence of record does 
not demonstrate that the Veteran had forward flexion limited 
to 15 degrees or less before the November 2008 VA 
examination.  

The evidence of record also establishes that the Veteran is 
not entitled to a higher disability rating of 40 percent as 
of November 3, 2008.  According to Diagnostic Code 5242, a 
40 percent disability rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine.  
According to the November 2008 VA examination, the Veteran 
only had ankylosis in part of the cervical spine only.  Since 
the Veteran does not have total ankylosis of the cervical 
spine, a higher disability rating of 40 percent is not 
warranted.  

The Board has also considered whether a higher disability 
rating would be available if the Veteran's degenerative joint 
disease of the cervical spine was rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a.  Under this formula, a higher 
disability rating of 40 percent is warranted when there are 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  Id.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician.  Id at Note (1).  The 
evidence of record does not demonstrate that the Veteran has 
been prescribed bed rest for a period of 6 weeks or more 
during the last 12 months.  In fact, the Veteran reported 
during his November 2008 VA examination that he has 
occasional flare-ups that only last for a few hours at a 
time.  Therefore, a higher disability rating based on 
intervertebral disc syndrome is not warranted.  

The Board has also considered Note (1) to 38 C.F.R. § 4.71a, 
which instructs the rater to evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  According to a May 2005 private 
treatment note, the Veteran's deep reflexes were very 
sluggish in the upper extremities.  October 2006 private 
medical evidence indicates that the Veteran suffered from 
cervical myelopathy with brisk reflexes, positive Romberg, 
and weakness of grip bilaterally.  An MRI confirmed 
compression of the spinal cord from the C3-C7 levels.  The 
November 2008 VA examination also indicates that the Veteran 
has hypoactive, or less than active, reflexes of the biceps 
bilaterally.  The examiner also noted that the Veteran had 
mild diminished pain perception over the dorsum of the right 
hand.  The examiner concluded that the Veteran had normal 
strength and muscle tone of the upper extremities.  

Based on this objective evidence, the Board concludes that 
the Veteran is entitled to separate disability ratings of 10 
percent for neurological abnormalities of the right and left 
upper extremities.  Under Diagnostic Code 8515, mild 
incomplete paralysis of the median nerve for the major and 
minor hand is to be rated as 10 percent disabling.  The 
evidence establishes that the Veteran had hypoactive reflexes 
with mild diminished pain perception in the right hand.  
Also, while there has been evidence of decreased grip 
strength, objective evidence of weakness or muscular 
impairment was not found upon examination in November 2008.  
As such, the Board concludes that the Veteran's neurological 
symptoms are best categorized as "mild" at this time.  

A higher disability rating is available for "moderate" 
incomplete paralysis.  Under Diagnostic Code 8515, a 30 
percent disability evaluation is assigned for "moderate" 
incomplete paralysis of the major extremity and a 20 percent 
disability rating is assigned for "moderate" incomplete 
paralysis of the minor extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2008).  However, the evidence 
demonstrates that the Veteran only has "mild" diminished 
pain perception of the right upper extremity with normal 
strength and muscle tone bilaterally.  As such, a higher 
disability rating of 30 percent for the major hand, and a 
rating of 20 percent for the minor hand, is not warranted.  

As a final matter, the Board notes that it has followed the 
guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 
(2007), assigning a staged rating to the Veteran's service-
connected cervical spine disability as of November 3, 2008.  

Having afforded the Veteran the full benefit of the doubt in 
this case, the Board finds that the Veteran is entitled to a 
disability rating of 40 percent for his service-connected 
lumbar disability as of November 3, 2008, as well as separate 
disability ratings of 10 percent for neurological 
manifestations of the right and left upper extremities.  See 
38 U.S.C. § 5107(b).  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
disability rating in excess of 20 percent prior to November 
3, 2008.  

Lumbar Spine Disability

The Veteran's lumbar spine disability is currently rated as 
20 percent disabling.  The Veteran contends that he is 
entitled to a disability rating in excess of 20 percent, and 
that he is entitled to separate disability ratings for 
radiculopathy of the lower extremities.  The Board finds that 
the evidence of record is at least in equipoise, warranting a 
disability rating of 40 percent for the Veteran's lumbar 
spine disability.  Furthermore, the objective evidence of 
record demonstrates that the Veteran is entitled to separate 
disability ratings for radiculopathy of the lower 
extremities.  

The Veteran was afforded VA examination of the lumbar spine 
in January 2005.  X-rays from December 2004 were reviewed, 
revealing degenerative joint disease of the lumbar spine.  
The examiner noted that the Veteran's lumbar spine was in 
poor alignment, with scoliosis and a deviation to the right.  
Range of motion measurements of the thoracolumbar spine were 
provided in a May 2005 addendum to the VA examination report.  
The Veteran was noted to have forward flexion to 30 degrees, 
extension to negative 10 degrees, lateral flexion to 10 
degrees bilaterally, and rotation to less than 10 degrees 
bilaterally.  There was no mention of additional loss of 
range of motion due to pain or repetition.  The Veteran did 
report having lower back pain that spread down his lower 
back, buttocks, and to the posterior of the thighs and 
calves.  The Veteran denied numbness or tingling upon 
examination, and the examiner concluded that the Veteran had 
normal deep tendon reflexes and sensations of the lower 
extremities bilaterally.  

The Veteran has also submitted a great deal of private 
medical evidence regarding his lumbar spine disability.  
According to a May 2005 private treatment note, the Veteran 
reported having pain radiating into the left lower extremity.  
The examining physician concluded that the Veteran described 
symptoms highly suggestive of a left lumbar radiculopathy, 
but it was noted that upon examination there was no objective 
evidence of motor or sensory deficit.  The Veteran again 
complained of lower back pain radiating into the lower 
extremity during June 2005 treatment, which was diagnosed as 
intermittent lumbar radiculopathy.  

In April 2006, the Veteran underwent a private computed 
tomography (CT) scan of the lumbar spine.  This was 
interpreted to reveal facet arthropathy at the L4-5 level, 
with bulging disc and mild bilateral neuroforaminal stenosis.  
An electromyograph (EMG) was also performed in April 2006, 
which was interpreted to reveal left L5 radiculopathy.  A 
diagnosis of lower back pain with sciatica into the buttock 
and calf was assigned.  In May 2006, the Veteran had a 
private neurological consult.  An EMG nerve conduction study 
of the lower extremities was provided, revealing lumbar 
radiculopathy.  The Veteran subsequently had surgery of the 
lumbar spine in May 2006 for lumbar spinal stenosis and 
sciatica.  In October 2006, the Veteran again complained of 
symptoms of radiculopathy, noting a burning pain in the right 
leg and numbness of the feet bilaterally.  

The Veteran was again afforded VA examination of the lumbar 
spine in November 2008.  The Veteran was found to have 
flexion of the thoracolumbar spine from 0 degrees to 70 
degrees (with pain from 20 to 70 degrees), extension to 0 
degrees with pain, lateral flexion from 0 to 20 degrees 
bilaterally (with pain from 15 to 20 degrees), and lateral 
rotation from 0 to 35 degrees bilaterally (with pain from 
20 to 35 degrees).  The examiner noted that the Veteran 
experienced pain on active and passive motion, and pain on 
repetitive use.  The Veteran also reported having flare-ups 
every 2 to 3 days lasting for several hours, which the 
Veteran believed resulted in a moderate additional limitation 
of motion.  The examiner concluded that the Veteran had 
normal sensation of the lower extremities, but there was 
objective evidence of hypoactive knee jerk and ankle jerk 
reflexes bilaterally.  The examiner assigned a diagnosis of 
degenerative joint disease of the thoracolumbar spine.  

Based on the above evidence, the Board finds that the Veteran 
is entitled to the next-higher disability rating of 40 
percent for his thoracolumbar spine disability.  A rating of 
40 percent is warranted under Diagnostic Code 5242 when there 
is forward flexion of the thoracolumbar spine to 30 degrees 
or less, or, favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a.  According to the addendum 
prepared for the January 2005 VA examination, the Veteran was 
capable of forward flexion of the thoracolumbar spine to 30 
degrees.  Further, the November 2008 VA examination indicates 
that while the Veteran was capable of flexion to 70 degrees 
at this time, the Veteran was not capable of forward flexion 
past 20 degrees without feeling pain.  As previously 
discussed, functional loss due to pain is an important 
consideration in limitation of motion.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Therefore, the evidence establishes 
that the Veteran does not have forward flexion of the 
thoracolumbar spine in excess of 30 degrees without pain.  A 
40 percent disability evaluation is therefore warranted.  

However, the evidence establishes that the Veteran is not 
entitled to the next-higher disability rating of 50 percent 
for limitation of motion of the thoracolumbar spine.  A 50 
percent disability evaluation is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
November 2008 VA examination report specifically notes that 
there is no ankylosis of the thoracolumbar spine.  As such, a 
50 percent disability rating is not warranted.  

The Board has also considered whether a higher disability 
rating would be available if the Veteran's degenerative joint 
disease of the thoracolumbar spine was rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a.  Under this 
formula, a higher disability rating of 60 percent is 
warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
Id.  An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician.  Id at Note (1).  The 
evidence of record does not demonstrate that the Veteran has 
been prescribed bed rest for a period of 6 weeks or more 
during the last 12 months.  In fact, the Veteran reported 
during his November 2008 VA examination that he has 
occasional flare-ups that only last for a few hours at a 
time.  Therefore, a higher disability rating based on 
intervertebral disc syndrome is not warranted.  

The Board has also considered Note (1) to 38 C.F.R. § 4.71a, 
which instructs the rater to evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  According to the January 2005 
VA examination, there was subjective evidence of pain of the 
lower extremities, but no objective evidence of sensory or 
reflex impairment.  However, an April 2006 EMG found evidence 
of sciatica and radiculopathy of the left lower extremity, 
and subsequently in May 2006, the Veteran was diagnosed with 
lumbar radiculopathy of the lower extremities.  This finding 
was confirmed by the November 2008 VA examination, in which 
the Veteran was found to have hypoactive reflexes with 
complaints of pain and numbness in the feet bilaterally.  The 
examiner concluded that the Veteran had normal strength and 
muscle tone of the lower extremities.  There was also no 
objective evidence of sensory loss at this time.  Based on 
this evidence, the Board concludes that the Veteran is 
entitled to separate disability ratings for neurological 
impairment of the lower extremities.  

Based on the above evidence, the Board concludes that the 
Veteran is entitled to separate disability ratings of 10 
percent for neurologic manifestations of the right and left 
lower extremities.  According to Diagnostic Code 8520, a 10 
percent disability rating is warranted when there is evidence 
of "mild" incomplete paralysis of the sciatic nerve.  The 
evidence confirms that the Veteran suffers from sciatica, 
with pain radiating into the lower extremities.  Furthermore, 
there is objective evidence of hypoactive knee jerk and ankle 
jerk reflexes bilaterally.  Since there is objective evidence 
of neurological impairment of the lower extremities, the 
Board concludes that the Veteran is entitled to a 10 percent 
disability rating for each lower extremity.  

However, the evidence of record demonstrates that the 
Veteran's neurological manifestations are best classified as 
"mild" rather than as "moderate."  Under Diagnostic Code 
8520, a disability rating of 20 percent is available for 
moderate incomplete paralysis of the sciatic nerve.  
According to the November 2008 VA examination, there was no 
objective evidence of impaired strength, loss of muscle tone, 
or diminished sensation.  As such, the Board concludes that 
it would be inappropriate to categorize the Veteran's current 
symptomatology as anything more than "mild."  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptomatology has warranted a 40 percent 
disability rating throughout the course of the period of the 
appeal, and as such, staged ratings are not warranted.  

Having afforded the Veteran the full benefit of the doubt in 
this case, the Board finds that the Veteran is entitled to a 
disability rating of 40 percent for his service-connected 
lumbar disability, as well as separate disability ratings of 
10 percent for neurological manifestations of the right and 
left lower extremities.  See 38 U.S.C. § 5107(b).

Thoracic Spine Disability 

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for arthritis of the dorsal 
(thoracic) spine.  However, a disability rating in excess of 
10 percent is not permitted for the thoracic spine in this 
case.  

The Veteran currently has a 10 percent disability rating for 
arthritis of the thoracic spine under Diagnostic Code 5003.  
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  

In the present case, the Veteran does have limitation of 
motion of the thoracic spine.  However, the Board notes that 
the rating criteria address the spine in terms of the 
thoracolumbar spine, recognizing that the thoracic and lumbar 
segments move in unison.  Thus, in this case, because the 
Veteran is service-connected for a disability of the lumbar 
spine that has been rated under the General Rating Formula, 
consideration of any limitation of motion of the thoracic 
spine would overlap with consideration of limitation of 
motion of the lumbar spine, resulting in pyramiding, which is 
forbidden under 38 C.F.R. § 4.14 (2008).  

Therefore, the Veteran is not entitled to a disability rating 
in excess of 10 percent for limitation of motion of the 
thoracolumbar spine, as the Veteran is already rated for his 
thoracolumbar limited motion.  Any additional rating in 
excess of the 10 percent already assigned under Diagnostic 
Code 5003 is not permitted in this case.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 10 percent for arthritis 
of the thoracic spine must be denied.




ORDER

A disability rating of 30 percent for osteoarthritis of the 
cervical spine with degenerative joint disease is granted as 
of November 3, 2008.  

A disability rating of 10 percent for neurological 
manifestations of the right upper extremity is granted.  

A disability rating of 10 percent for neurological 
manifestations of the left upper extremity is granted.  

A disability rating of 40 percent for osteoarthritis of the 
lumbar spine, status post L2-S1 laminectomy, with 
degenerative joint disease is granted.  

A disability rating of 10 percent for neurological 
manifestations of the right lower extremity is granted.  

A disability rating of 10 percent for neurological 
manifestations of the left lower extremity is granted.  

A disability rating in excess of 10 percent for arthritis of 
the thoracic spine is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


